


Exhibit 10.1
EMPLOYMENT AGREEMENT
FOR IAIN McGILL
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the Closing
Date (as defined below)
BETWEEN:
(1)    EUSA Pharma Inc. (“EUSA” or the “Employer”), a Delaware corporation; and
(2)    Iain McGill (“Employee”).
WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”)
entered into as of April 26, 2012 among Jazz Pharmaceuticals Public Limited
Company, a public limited company formed under the laws of Ireland (the “Parent”
or “Jazz,” and, unless and until it assigns its rights and obligations to an
Affiliate in accordance with the Merger Agreement, the “Buyer”), Jewel Merger
Sub Inc., a Delaware corporation and an indirect wholly-owned subsidiary of the
Buyer (“Merger Sub”), EUSA, and Essex Woodlands Health Ventures, Inc., a
Delaware corporation, Mayflower L.P., a Jersey limited partnership, and Bryan
Morton in their capacity as the representatives of the Participants (as defined
in the Merger Agreement), Merger Sub will merge (the “Merger”) with and into
EUSA with EUSA being the surviving corporation in the Merger.
WHEREAS, if the Merger is consummated, EUSA will become a wholly owned
subsidiary of Buyer.
WHEREAS, Employee is currently an employee of EUSA.
WHEREAS, following the Merger, EUSA and Jazz wish for Employee to continue
employment with EUSA, and EUSA wishes to provide Employee with certain
compensation and benefits in return for his services, on the terms set forth in
this Agreement.
WHEREAS, together with the Noncompetition Agreement being executed in connection
with the Merger (the “Noncompetition Agreement”), this Agreement will supersede
and replace in their entirety any and all prior agreements, representations,
letters, understandings or promises with anyone, written or oral, with regard to
the terms and conditions of Employee’s employment with EUSA, including but not
limited to Employee’s prior service agreement with EUSA dated November 6, 2009
and the Change of Control letter agreement dated January 23, 2012 (which amended
the prior employment agreement), as such agreement or amendment is now or
hereafter amended prior to the Closing Date as defined in the Merger Agreement
(the “Prior Employment-Related Agreements”).
WHEREAS, Employee wishes to continue employment with EUSA following the Merger
and to provide such services to EUSA in return for certain compensation and
benefits on the terms set forth in this Agreement.

1



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto that Employee as
follows:
1.EMPLOYMENT BY EUSA.
1.1    Contingent on Transaction. The employment terms and conditions set forth
in this Agreement shall become effective as of the “Closing Date”, as that term
is defined in the Merger Agreement. If the “Closing” (as defined in the Merger
Agreement) does not occur, this Agreement shall have no effect, and shall not be
binding on EUSA or Employee.
1.2    Appointment. EUSA agrees to continue to employ Employee, and Employee
hereby accepts such continued employment, on the new terms and conditions set
forth herein, effective as of the Closing Date (the “Employment”).
1.3    Exclusive Employment. During the continuance of the Employment, Employee
will not (except as a representative of EUSA or Jazz, as applicable): undertake,
nor directly or indirectly be engaged, concerned or interested in, any other
business firm, company, concern, enterprise, or society (whether incorporated or
not) other than ones in which Employee is a passive investor; or become an
employee, officer, servant or agent of or consultant to any other business,
firm, company, concern, enterprise or society (whether incorporated or not).
Employee may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of his duties
hereunder or any of his representations or obligations under this Agreement
including, but not limited to, those set forth in Section 1.8. During the
continuance of the Employment, Employee will devote his best efforts and
substantially all of his business time and attention to the business of EUSA and
the Group Companies, except for holiday periods as set forth herein and
reasonable periods of illness or other leave periods permitted by the EUSA’s
general employment policies and as otherwise may be consented to in writing, and
in advance, within the sole discretion of the Chief Executive Officer of Jazz.
1.4    Employee Representation and Warranty. Employee represents and warrants
that Employee is: (a) not prevented by any agreement, arrangement, contract,
understanding, court order or otherwise, which in any way directly or indirectly
restricts or prohibits Employee from fully performing the duties of the
Employment, or any of them, in accordance with the terms and conditions of this
Agreement and (b) not currently and has never been prevented, restricted or
disqualified from holding the office of director or secretary to the Board of
the Directors of EUSA (the “Board”) or the board of directors of any Group
Company.
1.5    Commencement and Termination Date. Employee’s commencement date for
statutory and all other purposes shall be January 1, 2010, such date being the
date of Employee’s initial commencement of employment with EUSA (the “Original
Employment Date”). Subject to any provision herein providing for earlier
termination, including provisions in Section 4 (Termination of Employment), the
Employment shall continue thereafter unless terminated by not less than six (6)
months’ notice given in writing by either party to the other, except that the
Employee shall not be entitled to provide notice within the first six (6) months
after the Closing Date unless such notice is pursuant to Section 5 (with respect
to a “Constructive Termination”).

2



--------------------------------------------------------------------------------




1.6    Place of Work. Employee’s primary office location shall be Oxford,
England. EUSA reserves the right to require the Employee to perform his duties
at other locations from time to time (on a temporary, short-term basis) and to
require reasonable business travel both throughout and outside England,
including but not limited to the United States of America.
1.7    Title, Duties. Employee’s title as of the Closing Date shall be Chief
Commercial Officer, International in which capacity he shall report to EUSA’s
President, International and at all times act in the best interests of EUSA and
do all in his power to promote, develop and extend the business of EUSA and
shall faithfully and diligently perform such duties and exercise such powers
consistent therewith as may from time to time be assigned to or vested in him by
the Board or EUSA. EUSA reserves the right to change Employee’s title and
reporting relationship, and/or to assign to the Employee duties of a different
nature either additional to or instead of those referred to above (subject to
the provisions of Section 5), at any time in its sole discretion.
Employee shall comply with the reasonable and lawful orders of his supervisor,
the Board and any other person authorized by the Board. Employee may be
reasonably required in pursuance of his duties to perform services consistent
with Employee’s position with EUSA not only for EUSA but also for any Group
Company, including by way of a secondment arrangement and, without further
remuneration (except as otherwise agreed), to accept any such office or position
with EUSA or any Group Company which is consistent with his position with EUSA,
as the Board, EUSA and/or any other person authorized by the Board may from time
to time reasonably require. EUSA may at its sole discretion assign the
Employment to any Group Company on the same terms and conditions as set forth
herein.
Additional duties of Employee include promptly disclosing to the Board any
misconduct or breach of duty on his part and any information that comes into his
possession which adversely affects or may adversely affect EUSA or any Group
Company or the business of EUSA or any Group Company including, but not limited
to:
(a)    the plans of any other senior employee (Vice President level or above) to
leave EUSA or any Group Company (whether alone or in concert with any other
employee);
(b)    the plans of any other senior employee (Vice President level or above),
whether alone or in concert with any other employee, to join a competitor or to
establish a business in competition with EUSA or any Group Company;
(c)    the misuse by any employee of any confidential information or business
relationship belonging to EUSA or any Group Company; or
(d)    the conduct of any employee, agent or service provider which constitutes
bribery within the meaning of the Bribery Act 2010; or
(e)    the Employee’s reasonable belief that conduct violated Company policy or
state or federal laws or regulations including, but not limited to, laws or
regulations relating to discrimination or harassment, false claims or food and
drug regulations.
1.8    Working Hours. Employee shall work such hours as may be required for the
proper performance of his duties including at weekends and beyond normal
business hours (9

3



--------------------------------------------------------------------------------




a.m. – 5 p.m. Monday through Friday). Any such additional work time shall be
unpaid. Employee agrees that the limit on average weekly working time set out in
Regulation 4(1) of the Working Time Regulations 1998 will not apply to him,
although he may withdraw his consent on giving EUSA three (3) months’ prior
written notice. To the extent that Employee works in the United States, nothing
in this Section or in the Agreement should be construed as undermining
Employee’s status as an exempt employee under the Fair Labor Standards Act and
applicable state wage and hour laws.
1.9    Policies and Procedures. The Employee agrees to comply with the general
policies, employment policies and other practices of EUSA (as may be modified
from time to time within the discretion of EUSA), as well as any applicable
regulatory obligations and codes of practice. The Employee agrees compliance
with EUSA’s Code of Conduct/business related policies, and with Jazz’s Code of
Conduct and Anti-Corruption policy (to the extent applicable), is a core
requirement of Employee’s position.
2.    COMPENSATION AND BENEFITS.
2.1    Salary. For 2012, Employee’s annualized base salary for services to be
rendered hereunder is 190,000 Great British Pounds (GBP), payable pursuant to
EUSA’s regular payroll schedule and subject to the deduction of income tax,
national insurance contributions and any other deductions authorized by law and
withholding required by law (“Base Salary”). The Employee’s Base Salary shall
accrue from day to day, and shall not be reduced by EUSA for twelve (12) months
following the Closing Date.
2.2    Participation in Bonus Plan. For calendar year 2012, the Employee’s
eligibility for an annual bonus shall be as follows: (a) the portion of
Employee’s 2012 bonus correlating to the time period in 2012 prior to the
Closing Date will be determined under the terms of EUSA’s 2012 Executive
Committee Bonus Plan; and (b) the portion of Employee’s 2012 bonus correlating
to the time period in 2012 on and after the Closing Date will be determined
under the terms of Jazz’s Cash Bonus Plan (the “Cash Bonus Plan”). By way of
example, if the Closing Date is June 30, 2012, fifty percent (50%) of Employee’s
2012 bonus will be determined under the terms of EUSA’s 2012 Executive Committee
Bonus Plan, and fifty percent (50%) of Employee’s 2012 bonus will be determined
under the terms of the Cash Bonus Plan. The 2012 bonus, if any, is expected to
be payable no later than April 15, 2013. Whether or not Employee earns any 2012
bonus will depend on actual achievement of applicable individual and corporate
performance goals, as determined by EUSA in its sole and absolute discretion,
and is subject to (a) Employee’s continued employment with EUSA (or Jazz)
through the date the bonus is paid, and (b) Employee being in good standing
through the date the bonus is paid (which shall include, without limitation,
Employee not being subject to disciplinary proceedings). Employee’s target bonus
percentage under the 2012 Cash Bonus Plan will be determined by Jazz taking into
account Employee’s position level in relation to other participants in the Cash
Bonus Plan. Following calendar year 2012, Employee shall be eligible to
participate in the Cash Bonus Plan then-in-effect, or such other bonus plan, if
any, as to be determined within the discretion of Jazz. Jazz reserves the right,
subject to approval by the Compensation Committee of the board of directors of
Jazz, to withdraw or amend the terms of the Cash Bonus Plan at any time.

4



--------------------------------------------------------------------------------




2.3    Fees. The remuneration specified at 2.1 above shall be inclusive of any
fees receivable in relation to any office, nomination or appointment as EUSA
representative which Employee may hold with EUSA, any Group Company or any other
company or unincorporated body.
2.4    Equity Award. Subject to approval of the board of directors of Jazz (the
“Jazz Board”) (or to a committee to which the Jazz Board may delegate authority
concerning the subject matter hereof) and to materially induce Employee to enter
into this Agreement and provide services to EUSA, as soon as practicable
following the Closing Date, and contingent upon Employee’s continued service
through the award date, Employee will receive an equity award (the “Award”)
relating to the ordinary shares in the capital of Jazz (“Jazz Ordinary Shares”),
pursuant to the terms of Jazz’s equity incentive plan (the “Equity Plan”). The
terms of the Award will be substantially similar to those granted to other
employees of Jazz with similar responsibilities and seniority. The Award shall
be subject to the terms and conditions set forth in the Award documents and the
Equity Plan. In the event of a conflict between the terms as set forth in this
paragraph and the terms of the Equity Plan, the latter shall prevail.
2.5    Pension. Employee may be eligible to join EUSA’s designated stakeholder
pension scheme subject always to any statutory or other regulatory rules
applicable to stakeholder pension schemes from time to time in force. Following
the Closing Date, EUSA shall contribute an amount equal to ten percent (10%) of
Employee’s then-current base salary to either a pension plan or retirement plan,
as directed by Employee, provided that Employee agrees: (a) if EUSA establishes
(or has established) a pension, retirement or profit-sharing plan in which
Employee is required to participate by law, any amount contributed to any such
plan by EUSA shall be a deduction from the ten percent (10%) contribution
provided above; (b) Employee will provide all details concerning his personal
pension scheme and such other information related to the same as EUSA may
reasonably request from time to time; and (c) EUSA’s obligation under this
sentence shall be reduced to provide for any applicable legal limit as at the
date of payment of any such contribution. No contracting-out certificate under
the Pension Schemes Act 1993 is in force for Employee’s employment.
2.6    Standard EUSA Benefits. Except as otherwise provided herein, Employee
shall be eligible to participate in the standard EUSA benefits and compensation
plans and practices that may be in effect from time to time, which typically
include but are not limited to health care coverage, disability compensation,
and holiday, vacation and sick leave plans or programs, within the sole and
absolute discretion of EUSA and as provided by EUSA to its employees generally,
subject to the rules of those plans and practices, except that Employee will
continue to be covered under EUSA’s Directors and Officers Insurance (subject to
the terms of such policy) and, for calendar year 2012, Employee will be entitled
to a total of 25 vacation days and 8 public holidays. EUSA reserves the right to
withdraw any such plans or to alter the level of benefits provided or the
provider. EUSA’s sole obligations in respect of any insurance benefits is to pay
the premium from time to time required by the provider and to pay to Employee
such sums (if any) as may from time to time be received by EUSA from the
provider in respect of any claim made by Employee under the scheme, and, for the
avoidance of doubt, EUSA shall be under no obligation to take any action to
enforce the terms of any insurance or otherwise to procure the benefit of any
insurance for Employee.

5



--------------------------------------------------------------------------------




2.7    Other Compensation or Benefits. Following the Closing Date, the Employee
shall receive a car allowance at the rate in effect as of the Closing Date,
provided that, any increase in the car allowance rate between the date Employee
signs this Agreement and the Closing Date must be discussed with Jazz’s Chief
Financial Officer. EUSA shall not provide the Employee with an automobile.
2.8    Deductions from Salary. As legally permissible, EUSA shall be entitled at
any time during the Employment, or in any event on termination, to deduct from
Employee’s remuneration hereunder any monies due from him to EUSA including but
not limited to any overpayments made to him, outstanding loans, advances, the
cost of repairing any damage or loss to EUSA’s property caused by him (and of
recovering the same), excess holiday, any sums due from him in respect of
sickness benefit and any other monies owed by him to EUSA. By signing this
Agreement, Employee hereby consents to any such deductions from remuneration or
other sums due by EUSA, as legally permissible.
2.9    Changes to Compensation. Subject to the provisions of this Agreement
including Section 5, Employee’s compensation and benefits may be changed from
time to time at the sole discretion of EUSA. Without limiting the foregoing,
EUSA anticipates reviewing the Employee’s compensation terms for potential
modification in approximately September 2012 (with the specific timing of such
review to be determined by Jazz).
3.    PROPRIETARY INFORMATION OBLIGATIONS.
3.1    Confidential Information. Employee recognizes that, whilst performing his
duties for EUSA, he will have access to and come into contact with trade secrets
and confidential information belonging to EUSA and to the Group Companies and
will obtain personal knowledge of and influence over its or their customers
and/or employees. Employee shall neither during the Employment (except in the
proper performance of his duties) nor at any time after the termination thereof
(without limit), directly or indirectly use for his own purposes or those of any
other person, company, business entity or other organization whatsoever; or
disclose to any person, company, business entity or other organization
whatsoever; any trade secrets or confidential information relating or belonging
to EUSA or the Group Companies, including but not limited to any such
information relating to customers, customer lists or requirements, price lists
or pricing structures, sales and marketing information, business plans or
dealings, employees or officers, source codes and computer systems, software,
financial information and plans, designs, formulae, prototypes, product lines,
services, research activities, any document marked “Confidential” (or with a
similar expression), or any information which Employee has been told is
confidential or which he might reasonably expect EUSA or a Group Company would
regard as confidential, or any information which has been given to EUSA or a
Group Company in confidence by customers, suppliers or other persons. The
obligations contained in this clause shall not apply to any disclosures required
by law, and shall cease to apply to any information or knowledge which is the
public domain (unless such information is in the public domain as a result of
Employee’s breach of his confidentiality obligations to EUSA).
3.2    EUSA Documents. Employee shall not at any time during the continuance of
his Employment with EUSA make any notes or memoranda relating to any matter
within the scope

6



--------------------------------------------------------------------------------




of EUSA’s business, dealings or affairs otherwise than for the benefit of EUSA
or any Group Company.
3.3    Public Statements. Employee is forbidden to communicate any statement
(whether written or oral) to any representative of the press, television, radio
or other media (including social media, Internet media, “chat rooms” and message
boards) and shall not write any article for the press or otherwise for
publication on any matter connected with or relating to the business of EUSA or
any Group Company without obtaining the prior written approval of the Chief
Executive Officer of EUSA.
3.4    Intellectual Property. In this clause “Intellectual Property Rights”
shall mean patents and other rights in inventions, copyright and related rights,
trademarks, trade and business names, domain names, design rights and registered
designs, rights in get-up and goodwill, rights in know-how and confidential
information, rights in computer software, topography rights and database rights
in each case whether registered or unregistered and any other intellectual
property rights or similar proprietary rights which may from time to time
subsist in any part of the world and all applications for the grant of the
foregoing for the full term of protection of such rights (including any renewals
and extensions). In addition, Employee:
(a)    acknowledges that, to the fullest extent permitted by law, all
Intellectual Property Rights originated or developed by Employee (whether or not
during working hours or using EUSA premises, equipment or other resources) at
any time during the term of the Employment and which may be of use to EUSA in
the field of business in which EUSA or any other Group Company operates at that
time shall belong to EUSA absolutely. To the extent that any Intellectual
Property Rights to which EUSA is entitled under this Section 3.4 do not
automatically vest in EUSA, Employee shall hold them on trust for EUSA;
(b)    shall, at the request and expense of EUSA, forthwith execute such
documents and do such things as may be considered necessary to enable EUSA to
register or otherwise obtain for its own benefit and in its own name any
Intellectual Property Rights to which EUSA may be entitled under this Section
3.4, together with any rights in internet domain names and to maintain, defend
and enforce EUSA’s interest in any such Intellectual Property Rights and
internet domain names;
(c)    hereby irrevocably waives any and all moral rights which he has or may
become entitled to under the Copyright Designs and Patents Act 1988 (or any
equivalent laws anywhere in the world) in relation to any existing or future
works, the Intellectual Property Rights in which are vested in EUSA pursuant to
this Section 3.4; and
(d)    within thirty (30) days after the date Employee signs this Agreement,
Employee shall complete the “Prior Inventions Disclosure” attached as Schedule
2.
3.5    Post-Termination Obligations. In consideration of the salary and other
benefits payable under this Agreement, Employee covenants with and undertakes to
EUSA that he will observe the post-termination obligations set out in the
Noncompetition Agreement and in this Agreement.

7



--------------------------------------------------------------------------------




3.6    Retroactive Effectiveness. Employee agrees that Sections 3.1 through 3.4
hereof are effective retroactive to his first day of employment with EUSA,
provided that, if there is conflict between the terms of Sections 3.1 through
3.4 and the terms contained in Employee’s fully executed agreement with EUSA
(entered into prior to the date this Agreement is signed) covering these same
subjects, then the contrary terms of Employee’s previous agreement shall govern
for the time period prior to the Closing Date.
4.    TERMINATION OF EMPLOYMENT.
4.1    Summary Dismissal. Notwithstanding anything to the contrary herein,
including in Sections 1.2 or 1.6 above, EUSA may at its sole and absolute
discretion terminate the Employment summarily without notice, and without pay in
lieu of notice, compensation (including severance benefits) or damages, if
Employee shall at any time do any of the following, in each case as determined
by the Board in its sole discretion:
(a)    be guilty of dishonesty;
(b)    act in any manner (whether in the course of his duties or otherwise)
which in the reasonable opinion of the Board is likely to bring him, EUSA or any
Group Company into disrepute or prejudices the interests of EUSA or any Group
Company;
(c)    be or become prohibited by law from being a director;
(d)    enter into any transaction or behave in any other way which constitutes
an offence for the purposes of Part V of the Criminal Justice Act 1993 or which
constitutes market abuse for the purposes of Part VIII of FSMA or which
otherwise constitutes unlawful or criminal activity under any state or federal
law of the United States including, but not limited to, laws relating to food
and drug safety, harassment, discrimination, retaliation, whistleblowing or
false claims;
(e)    have a bankruptcy order made against him or compound with or enter into
any voluntary arrangements with his creditors;
(f)    use or disclose of the confidential information or trade secrets of EUSA
or any Group Company which use or disclosure causes material harm to the EUSA or
any Group Company;
(g)    materially breach the terms of this Agreement, or any other fully
executed agreement with EUSA or Jazz (including the Noncompetition Agreement),
which remains uncured for ten (10) days after receiving written notification of
the breach from EUSA or Jazz, as applicable;
(h)    materially fail to comply with the written policies or rules of the EUSA
or any Group Company which remains uncured for ten (10) days after receiving
written notification of the breach from EUSA (including without limitation any
policy in respect of dealing in shares, anti-bribery and corruption, equal
opportunities and harassment, data protection and use of email and the
internet), except where such breach is because of an egregious infraction by the
Employee, whereby EUSA can invoke summary dismissal immediately;

8



--------------------------------------------------------------------------------




(i)    be convicted of any criminal offence (other than an offence under the
Road Traffic Acts for which a penalty of imprisonment cannot be imposed) or
engage in egregious conduct that reflects negatively on the Company or its
reputation or if the Employee cannot effectively perform his job requirements
for reasons unrelated to a disability;
(j)    be guilty of gross misconduct;
(k)    continuing persistent failure to perform assigned duties after receiving
written notification of the failure from the EUSA which remains uncured for ten
(10) days after receipt of such written notification; or
(l)    fail to cooperate in good faith with a governmental or internal
investigation of the EUSA, its Group Companies, directors, officers, or
employees, if the EUSA has requested the Employee’s cooperation.
Any delay by EUSA in exercising such right to “for cause” termination set forth
in this Section 4.1 shall not constitute a waiver thereof.
4.2    Termination. EUSA shall at all times be entitled to terminate this
Agreement or exercise its rights under Section 4.4, notwithstanding that such
termination or suspension may prejudice Employee’s eligibility for or
entitlement to receive benefits under any permanent health insurance scheme or
any other scheme in respect of which EUSA or any Group Company pays or has paid
premiums for Employee or to sick pay or any bonus, share option, commission,
carried interest or other incentive plan or scheme in which Employee may from
time to time participate or be a member or be eligible to participate or become
a member. Nothing herein is intended to interfere with Employee’s statutory
rights to benefits (to the extent applicable).
4.3    Return of Company Property. On termination of the Employment, Employee
shall forthwith return to EUSA in accordance with its instructions all
equipment, correspondence, records, specifications, software, models, notes,
reports and other documents and any copies thereof and any other property
belonging to EUSA or any Group Company (including but not limited to car, keys,
credit cards, computers, equipment and passes) which are in his possession or
under his control. Employee shall, if so required by EUSA, confirm in writing
his compliance with his obligations under this Section 4.3.
4.4    Garden Leave. Employee agrees that EUSA may at its absolute discretion
require Employee not to attend at work and/or not to undertake all or any of his
duties during all or any part of any period of notice of termination of
employment under Section 1.6 (whether given by Employee or EUSA) (the “Garden
Leave Period”). EUSA shall continue to pay Employee’s normal remuneration during
any such Garden Leave Period provided that Employee complies with the terms of
this Agreement and the Noncompetition Agreement. During such period, the Board
shall be entitled at any time to appoint a further executive, director or
employee having responsibilities similar to those of Employee to act jointly
with Employee and in that event Employee shall perform his duties and exercise
his powers in a manner which shall be consistent with such appointment. During
such period, Employee shall:

9



--------------------------------------------------------------------------------




(f)    refrain from contacting employees, customers and professional contacts of
EUSA or any Group Company except where such employees, customers or professional
contacts are personal friends of Employee and he is contacting them in a
personal capacity;
(g)    cease to be an authorized signatory of EUSA or hold a Power of Attorney
for EUSA;
(h)    take holiday which has accrued up to the commencement of such period, or
which accrues during such period, during the period on such day or days as EUSA
may specify. No contractual holiday entitlement shall accrue during the period
itself but, for the avoidance of doubt, Employee’s entitlement to annual leave
pursuant to Regulation 13 of the Working Time Regulations 1998 shall continue to
accrue;
(i)    not make any public statements in relation to EUSA or any Group Company
or any of its or their officers or employees; and
(j)    continue to be bound by the express and implied duties of his employment,
including, without limitation, by the duty of fidelity and good faith owed to
EUSA.
4.5    Pay in Lieu. Subject to the provisions of Section 5, EUSA may, at its
sole and absolute discretion, terminate Employee’s employment forthwith at any
time by serving a notice under this Section 4.5 stating that this Agreement is
being terminated in accordance with this Section 4.5 and undertaking to continue
pay to Employee amounts equivalent to the salary benefits that would otherwise
have been paid during such notice period in lieu of any required period of
notice or unexpired part thereof (subject to tax and National Insurance), which
amounts will be paid in accordance with EUSA regular payroll practices over the
applicable required period of notice or unexpired part thereof, subject to any
delay in payment that may be required pursuant to Section 9.7 of this Agreement
in order to avoid adverse tax consequences to Employee under Section 409A of the
Internal Revenue Code. Where EUSA terminates this Agreement otherwise than in
accordance with Section 1.6 or this Section 4.5 (subject always to Section 4.1),
Employee’s sole remedy shall be a claim in damages which shall be calculated in
accordance with ordinary common law principles including those relating to
mitigation of loss, and Employee shall not be entitled to enforce the payment
referred to in this Section 4.5 as a contractual debt nor as liquidated damages.
4.6    Paid Suspension. EUSA shall have the right to suspend Employee with
continued payment of salary and continued benefits coverage (subject to the
terms of the benefit plans) pending any investigation into any potential
dishonesty, gross misconduct or any other circumstances which may give rise to a
right to EUSA to terminate pursuant to Section 4.1 above.
4.7    Without Prejudice. The termination of the Employment shall be without
prejudice to any right EUSA may have in respect of any breach by Employee of any
of the provisions of this Agreement which may have occurred prior to such
termination.
4.8    Employee Representations. Employee agrees that he will not at any time
after the termination of the Employment represent himself as still having any
connection with EUSA

10



--------------------------------------------------------------------------------




or any Group Company, save as a former employee for the purpose of communicating
with prospective employers or complying with any applicable statutory
requirements.
4.9    Resignation from Directorships. Employee shall forthwith resign in
writing from all directorships, trusteeships and other offices he may hold from
time to time with EUSA or any Group Company without compensation for loss of
office in the event of:
(a)    the termination of the Employment; or
(b)    either EUSA or Employee serving on the other written notice of
termination of the Employment (unless EUSA requests that such resignation be
delayed until the date of termination of the Employment).
Employee shall, within thirty (30) days after signing this Agreement, appoint
EUSA as his attorney by executing a Power of Attorney in the form set out in
Schedule 1.
5.    SEVERANCE BENEFITS.
5.1    Certain Definitions. For purposes of this Section 5, the following terms
are defined as follows:
(a)    “Cause” means the occurrence of any one or more of the actions of
Employee provided under Section 4.1.
(b)    “Constructive Termination” means a resignation of employment by Employee
after an action or event which constitutes Good Reason is undertaken by EUSA or
a Group Company, or occurs; provided, however, that in order for Employee’s
resignation to constitute a Constructive Termination, Employee must (i) prior to
resigning provide written notice to the Board within thirty (30) days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for such resignation, (ii) allow EUSA at least thirty (30) days from receipt of
such written notice to cure such event without resigning, and (iii) if such
event is not reasonably cured within such period, resign from all positions
Employee then holds with EUSA and any Group Company effective not later than
ninety (90) days after the expiration of the cure period.
(c)    “Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, which, in each case, must be
effective on or within twelve (12) months following the Closing Date.
Termination of employment of Employee due to death or disability shall not
constitute a Covered Termination unless a resignation of employment by Employee
immediately prior to Employee’s death or disability would have qualified as a
Constructive Termination. This Section 5 shall expire on the date that is twelve
(12) months and one (1) day following the Closing Date.
(d)    “Good Reason” means the occurrence of any one or more of the following
actions or events taken without Employee’s written consent after the Closing
Date:
(i)    a relocation of Employee’s place of employment that increases Employee’s
one-way commute by more than thirty-five (35) miles; or

11



--------------------------------------------------------------------------------




(ii)    a substantial reduction in Employee’s duties or responsibilities (and
not simply a change in reporting relationships or change in title);  provided,
however, that it shall not constitute “Good Reason” if, following the Closing
Date or the effective date of any other corporate transaction or change of
control, either (x) EUSA is retained as a separate legal entity or business unit
and Employee holds the same or comparable position in such legal entity or
business unit as Employee held before such effective date, or (y) EUSA is not
retained as a separate legal entity or business unit, and Employee holds a
position with duties and responsibilities comparable (though not necessarily
identical, in view of the relative sizes of EUSA and the entity involved in the
transaction) to the duties and responsibilities of Employee prior to the
effective date of such corporate transaction or change of control.
(iii)    Employee’s signature of this Agreement shall be confirmation that his
duties, place of employment, and compensation payable pursuant to this Agreement
shall not constitute “Good Reason.”
(e)    “Involuntary Termination Without Cause” means a termination by EUSA of
the Employee’s employment relationship with EUSA or a Group Company for any
reason other than for Cause and other than as a result of death or disability.
(f)    “Termination Payments” means:
(i)    any payments made to Employee arising out of Employee’s termination of
employment (including, without limitation, any payments by way of compensation
for loss of office, any redundancy payments, or any amounts paid pursuant to any
court or tribunal awards and/or judgments or in settlement of any actual or
potential court or tribunal claims);
(ii)    any pay in lieu of notice (under Section 4.5 or otherwise); and
(iii)    any other payments or benefits payable to the Employee by EUSA that
become payable in connection with the Employee’s termination of employment,
including but not limited to those payable pursuant to (1) any applicable legal
requirement or (2) any EUSA policy or practice providing for the Employee to
remain on the payroll for a limited period of time after being given notice of
the termination of the Employee’s employment. The payments and benefits provided
under Section 5.2 of this Agreement are intended to satisfy any and all
statutory obligations and other contractual obligations of EUSA that may arise
out of Employee’s termination of employment, and EUSA shall so construe and
implement the terms of Section 5.2 of this Agreement.

12



--------------------------------------------------------------------------------




5.2    Covered Termination.
(e)    Amount of Benefits. In the event of the Employee’s Covered Termination,
and subject to the requirements set forth in Section 5.2(b), the Employee shall
be entitled to receive the benefits provided by this Section 5.2. Nothing herein
is intended to interfere with Employee’s statutory rights to benefits including,
for example, rights to continued group health insurance under federal COBRA laws
(to the extent applicable).
(iv)    Cash Severance Payments. EUSA shall provide severance payments to the
Employee for a period of twelve (12) months equal to the Employee’s base salary
at the rate in effect during the last regularly scheduled payroll period
immediately preceding the date of the Employee’s Covered Termination (without
giving effect to any reduction in base salary that would constitute grounds for
Constructive Termination) (the “Severance Payments”). The Severance Payments
will be paid in the form of continuation of base salary payments on EUSA’s
regular payroll schedule then in effect, commencing upon the date of
Constructive Termination; provided, however, that any Severance Payments
otherwise scheduled to be made prior to the sixtieth (60th) day following the
date of such Constructive Termination shall instead accrue and be paid on such
sixtieth (60th) day thereafter, with the remainder of the payments to be made as
originally scheduled, and subject to any further delay in payment required by
Section 9.7. Notwithstanding the foregoing, if Employee’s income is not subject
to United States income tax, the Severance Payments will be paid in the form of
either a continuation of base salary payments on EUSA’s regular payroll schedule
then in effect or a lump sum payment, as determined by EUSA.
(v)    Health Continuation Coverage.
(A)    Provided that the Employee is eligible for, and timely elects continued
coverage under EUSA’s health plan and following the Covered Termination, EUSA
shall pay to the applicable insurers, as and when due, the applicable premiums
(inclusive of premiums for the Employee’s participating dependents for such
health, care plan) for such plan coverage for a period of up to twelve (12)
months following the date of the Covered Termination (the “Health Care Benefit
Period”) (or such earlier date if the Employee is no longer eligible for
coverage). The provision of these benefits is subject to insurance being
obtained on normal terms and subject to medical and other underwriting
requirements and other terms and conditions and subject to the rules of EUSA’s
health plan. EUSA’s sole obligation in respect of such insurance benefits is to
pay the premium from time to time required by the provider.
(B)    EUSA’s obligations under this Section 5.2(a)(ii) shall terminate, and no
such premium payments (or any other payments for health coverage by EUSA) shall
be made by EUSA, as of the earliest of the Employee’s death, the effective date
of the Employee’s coverage by a health insurance plan of a subsequent employer
and the date the Employee or his dependents cease to be eligible for EUSA’s
health plan coverage. The Employee shall be required to notify EUSA immediately
if the Employee becomes covered by a health insurance plan of a subsequent
employer or if the Employee or his participating dependents otherwise cease to
be eligible for EUSA’s health plan coverage during the period provided in this
Section 5.2(a)(ii). Upon the conclusion of such period of insurance premium

13



--------------------------------------------------------------------------------




payments made by EUSA, the Employee will be responsible for the entire payment
of premiums required under EUSA’s health plan for the remaining duration of the
period.
(C)    Notwithstanding the foregoing, if EUSA determines, in its sole
discretion, that EUSA cannot provide the foregoing health care premium benefits
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act of
the United States), EUSA shall in lieu thereof pay Employee a taxable cash
amount, which payment shall be made regardless of whether the Employee or his or
her eligible participating dependents elect health care continuation coverage
(the “Health Care Benefit Payment”). The Health Care Benefit Payment shall be
paid in monthly installments to the Employee on the same schedule that the
health care premiums would otherwise have been paid to the insurer. The Health
Care Benefit Payment shall be equal to the amount that EUSA otherwise would have
paid for health care insurance premiums (which amount shall be calculated based
on the premium for the first month of coverage) and shall be paid until the
earlier of (i) the expiration of the Health Care Benefit Period, (ii) the date
of the Employee’s death, or (iii) the effective date of the Employee’s coverage
by a health insurance plan of a subsequent employer.
(f)    Limitations on Severance Benefits.
(i)    Release. In order to be eligible to receive benefits under Section
5.2(a), (A) the Employee must have a Separation from Service, and (B) the
Employee must execute a compromise agreement on terms acceptable to Jazz which
includes a general waiver and release of all claims which Employee has or may
have and return such compromise agreement fully executed to EUSA or Jazz within
the time period specified therein, but in no event more than forty-five (45)
days following the date of the Covered Termination, and such compromise
agreement must become effective in accordance with its terms but in all cases
not later than the sixtieth (60th) day following the Covered Termination. No
compromise agreement shall require the Employee to forego any unpaid salary, any
accrued but unpaid vacation pay or any benefits otherwise payable pursuant to
this Agreement. Jazz, in its sole discretion, may modify the form of the
required compromise agreement to comply with applicable law and shall determine
the form of the required compromise agreement (the “Release”).
(ii)    Certain Reductions. Any severance payment made under this Section
5.2(a)(i) shall be reduced by the amount equal to the amount of any Termination
Payments made to Employee.
(iii)    Parachute Payments. If any payment or benefit to which Employee may be
entitled in connection with a change in control (the “Payments”, which shall
include, without limitation, the vesting of an option or other non-cash benefit
or property) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the United States Internal Revenue Code of 1986, as amended and
the rules and regulations thereunder and, (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payments shall be equal to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payments that would result in no
portion of the Payments being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payments, whichever amount, after
taking into account all applicable federal, state and

14



--------------------------------------------------------------------------------




local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Employee’s receipt, on an
after-tax basis, of the greater amount of the Payments notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payments equal the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for Employee. Determination of whether
Payments would result in the application of the Excise Tax, and the amount of
any reduction that is necessary so that the Payments equal the Reduced Amount
shall be made, at EUSA’s expense, by the independent accounting firm employed by
EUSA prior to the date on which Employee’s right to any Payments are triggered
(if requested at that time by Employee or EUSA) or such other time as reasonably
requested by Employee or EUSA.
(iv)    Mitigation. Except as otherwise specifically provided herein, the
Employee shall not be required to mitigate damages or the amount of any payment
provided under Section 5.2(a) of this Agreement by seeking other employment or
otherwise. Similarly, no amount of any payment provided for under Section 5.2(a)
of this Agreement shall be reduced by any compensation earned by the Employee as
a result of employment by another employer or any retirement benefits received
by such Employee after the date of the Employee’s termination of employment with
EUSA, except for health continuation coverage provided pursuant to Section
5.2(a)(ii).
(g)    Tax Withholding. All payments under this Agreement will be subject to all
applicable withholding of EUSA, including, without limitation, obligations to
withhold for federal, state and local income and employment taxes and national
insurance contributions.
6.    GRIEVANCE PROCEDURE.
6.1    Grievance. If Employee has any grievance relating to the Employment, he
should raise it with the highest level executive of EUSA and thereafter (if the
matter is not resolved) with the Board. In such a case, the Board will deal with
the matter by discussion and majority decision of those present and voting (but
without Employee being entitled to vote on that issue that issue).
7.    DISCIPLINARY PROCEDURE.
7.1    Disciplinary. EUSA requires a good standard of discipline and conduct
from Employee together with satisfactory standards of work. Full details of
EUSA’s Disciplinary Procedure will be contained in the employee handbook or in
such other policy document as EUSA may generate. Such procedure shall not form
part of the Employee’s terms and conditions of employment.
8.    DATA PROTECTION.
8.1    Data. All personal information which EUSA holds about Employee is
protected by data protection laws. EUSA take its responsibilities under these
laws seriously and holds some or all of the following personal data about
Employee: address, date of birth, marital status, educational or previous
employment background, history and details of current position, CVs,
applications and interview records, references, performance ratings or reviews,
bank details,

15



--------------------------------------------------------------------------------




salary, bonuses, records of internet or email usage, CCTV images, records of
disciplinary investigations/meetings or grievances, stock option, pension and
other insurance documentation, payroll details and other related data. This
information is required for the management and administration of the Employment
and to protect Employee’s rights under various employment laws. For these
purposes it may from time to time be necessary to disclose Employee’s personal
information to third parties, including (but not limited to) payroll processors,
pension brokers/trustees, or insurers. It may also be necessary to disclose
information in order to comply with any legal or regulatory obligations. EUSA
takes all reasonable steps as required by law to ensure the safety, privacy and
integrity of Employee’s personal information. EUSA may need to share personal
data including sensitive personal data with other related entities which are
based abroad. This may involve a transfer of data, including Employee’s personal
sensitive data to a country which may not have the same data protection laws as
England, including but not limited to the United States. By signing this
Agreement, Employee hereby consents to EUSA holding, processing, transferring or
disclosing such personal data.
9.    GENERAL PROVISIONS.
9.1    Written Statement. The information in this Agreement constitutes a
written statement of the terms of employment of Employee in accordance with the
provisions of the Employment Rights Act 1996.
9.2    Disclosures in the Public Interest. Nothing in this Agreement shall
preclude Employee from making a protected disclosure under the Employment Rights
Act 1996.
9.3    Collective Agreements. There are no collective agreements which directly
affect the terms and conditions of Employee’s employment.
9.4    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to EUSA at
its primary office location and to Employee at his address as listed in EUSA’s
payroll records.
9.5    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties and applicable law.
9.6    Waiver. To be effective any waiver of a breach of any provision of this
Agreement shall be in writing and it shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.
9.7    Section 409A. It is intended that all of the benefits payable to Employee
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) provided under Treasury Regulations

16



--------------------------------------------------------------------------------




1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and that this Agreement will
be construed to the greatest extent possible as consistent with those
provisions, and to the extent not so exempt, this Agreement (and any definitions
hereunder) will be construed in a manner that complies with Section 409A. For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Employee’s right to receive
any installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Severance benefits
shall not commence unless and until the Employee experiences a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”).
Notwithstanding anything to the contrary herein, if the Employer determines that
Employee is, upon Separation from Service, a “specified employee” for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of any severance benefits shall
be delayed until the earlier of (i) six (6) months and one day after Employee’s
Separation from Service (or such longer period as is required under applicable
law, regulations or guidance under Section 409A), or (ii) Employee’s death. None
of the severance benefits payable under this Agreement will be paid or otherwise
delivered prior to the effective date of the Release, which must occur on or
prior to the 60th day following Employee’s Separation from Service. Except to
the minimum extent that payments must be delayed because Employee is a
“specified employee”, all amounts will be paid as soon as practicable in
accordance with the terms of this Agreement and the Employer’s normal payroll
practices.
Employee hereby acknowledges and agrees that Employee has not looked to the
Employer or any Group Company for, and has not received from the Employer or any
Group Company any, legal, tax, employment or other guidance or advice in
connection with the preparation and execution of this Agreement. With respect to
any benefits that may be provided under this Agreement to Employee, in no event
shall the Employer or any Group Company be liable for any adverse tax
consequences to Employee, including but not limited to any additional tax,
interest or penalty that may be imposed on Employee by Section 409A or any other
damages if such benefits fail to comply with, or be exempt from, Section 409A.
The Employee has been encouraged to consult with, and has consulted with,
Employee’s own independent counsel and tax advisors with respect to the terms of
this Agreement. Employee hereby represents that Employee has the level of
knowledge and sophistication (either alone or with the assistance of Employee’s
own counsel and tax advisors) necessary to provide Employee’s informed agreement
to the provisions of this Section 9.7 without additional guidance or information
from the Employer or a Group Company.
9.8    Complete Agreement. This Agreement, together with Schedule 1, Schedule 2,
and the Noncompetition Agreement, constitutes and forms the complete, final, and
exclusive embodiment of the entire agreement between Employee and EUSA
concerning Employee’s employment with EUSA and shall supersede and replace any
and all prior agreements, representations, letters, understandings or promises
with anyone, written or oral, with regard to its subject matter, including the
Prior Employment-Related Agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and the terms hereof cannot be modified or amended except in a written
agreement signed by Employee and an officer of EUSA and duly authorized by the
Board.

17



--------------------------------------------------------------------------------




9.9    No Representations. Employee has not been induced to enter into this
Agreement in reliance on, nor has he been given, any warranty, representation,
statement, agreement or undertaking of any nature whatsoever other than as are
expressly set out in this Agreement, provided that nothing in this clause shall
limit or exclude the liability of EUSA for fraud.
9.10    Construction and Counterparts. This Agreement is to be read and
construed consistently with the Merger Agreement and the Noncompetition
Agreement, with the provisions of each considered as cumulative and not
exclusive, and with maximum effect being given to each. For purposes of
construction of this Agreement, any ambiguity shall not be construed against
either party as the drafter. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. Signatures transmitted via facsimile or by PDF shall be deemed
equivalent to original signatures.
9.11    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
9.12    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee and EUSA, and their respective
successors, assigns, heirs, executors and administrators, except that Employee
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of EUSA.
9.13    Survivorship. Section 3 and Schedule 1, and any other provisions of this
Agreement which are expressed to apply or are capable of applying following
termination of this Agreement, shall survive the termination of this Agreement
howsoever caused (including, for the avoidance of doubt, where termination takes
effect during a period of leave pursuant to a statutory entitlement).
9.14    Choice of Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
England. In the event of any claim, dispute or difference arising out of or in
connection with this Agreement the parties hereto irrevocably agree and submit
to the non-exclusive jurisdiction of the Courts of England.
9.15    Definitions. In this Agreement, the following words and expressions
shall have the meanings set out below:
(a)    A “Group Company” means:
(i)    any undertaking (other than EUSA) which from time to time is EUSA’s
subsidiary or its ultimate holding company or is a subsidiary of EUSA’s ultimate
holding company; and
(ii)    any other undertaking:
(A)    in which EUSA or any of the above from time to time holds directly or
indirectly; or

18



--------------------------------------------------------------------------------




(B)    which from time to time holds in EUSA or any of the above directly or
indirectly twenty percent (20%) or more of the issued share capital or voting
rights.
(b)    In this Agreement, the words “subsidiary” and “holding company” shall
have the meanings attributed to them by the Companies Act 2006 and “ultimate
holding company” shall mean a holding company which is not also a subsidiary.
(c)    “Termination Date” shall mean the date upon which the Employee’s
employment with EUSA terminates, and for the avoidance of doubt, does not mean
the date on which the greater of contractual or statutory notice would have
expired had it been given unless otherwise stated.
[Signature page follows.]







19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.


EUSA PHARMA INC.




/s/ Bryan Morton    
Bryan Morton


Title: CEO    


Date: 25th April 2012    








IAIN McGILL:


UNDERSTOOD and AGREED to this
25th day of April, 2012.


By: /s/ Iain McGill    


Print Name: I. McGill    



Employment Agreement Signature Page

